[Cite as State v. Jones, 2013-Ohio-5889.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ADAMS COUNTY

STATE OF OHIO,                        :    Case No. 13CA960
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
KATHY JONES,                          :
                                      :    RELEASED: 12/20/13
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Timothy Young, Ohio Public Defender, and Kristopher A. Haines, Ohio Assistant Public
Defender, Columbus, Ohio, for appellant.

C. David Kelley, Adams County Prosecuting Attorney, and Kris D. Blanton, Adams
County Assistant Prosecutor, West Union, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     Kathy Jones appeals her third-degree felony conviction for illegal

conveyance of weapons or other prohibited items onto the grounds of a detention facility

or institution, in violation of R.C. 2921.36(A)(2). Jones argues that the trial court erred

by entering a judgment of conviction against her for a third-degree felony because the

jury’s verdict form did not state the degree of the offense or the aggravating element, as

required by R.C. 2945.75(A)(2). Therefore, she contends that she could only be

convicted of the least degree of the offense charged, a second-degree misdemeanor.

        {¶2}     However, R.C. 2945.74(A)(2) only applies when the presence of one or

more additional elements makes an offense one of more serious degree. Here, the jury

found Jones guilty of illegal conveyance in violation of R.C. 2921.36(A)(2). Under R.C.

2921.36(G)(2), a violation of subsection (A)(2) can only result in a third-degree felony
Adams App. No. 13CA960                                                                           2

conviction. Because there are no aggravating elements necessary to enhance the

penalty, R.C. 2945.74(A)(2) does not apply and the jury’s verdict form was sufficient to

convict Jones of a third-degree felony.

                                          I. FACTS

       {¶3}   Jones was charged with one count of illegal conveyance of weapons or

other prohibited items onto the grounds of a detention facility or institution, in violation of

R.C. 2921.36(A)(2), a third-degree felony. The state alleged that Jones placed six

Suboxone tablets into the waistband of men’s underwear, and tried to have the

underwear delivered to her son in the Adams County Jail.

       {¶4}   Jones pleaded not guilty and the matter proceeded to trial. The jury

returned a guilty verdict and the trial court sentenced her to a two year prison term.

This appeal followed.

                              II. ASSIGNMENTS OF ERROR

       {¶5}   Jones raises one assignment of error for our review:

       1. “THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       ENTERED A JUDGMENT OF CONVICTION AGAINST MS. JONES FOR
       THIRD-DEGREE FELONY ILLEGAL CONVEYANCE OF WEAPONS,
       DRUGS OR OTHER PROHIBITED ITEMS ONTO THE GROUNDS OF A
       DETENTION FACILITY OR INSTITUTION, IN VIOLATION OF R.C.
       2945.75(A)(2), AND IN VIOLATION OF MS. JONES’ RIGHTS TO DUE
       PROCESS UNDER THE FOURTEENTH AMENDMENT TO THE UNITED
       STATES CONSTITUTION, AND ARTICLE I, SECTION 16, OF THE OHIO
       CONSTITUTION.”

                                  III. LAW AND ANALYSIS

       {¶6}   Initially, Jones indicates that she did not object to the verdict forms at trial

and our review confirms that fact. Nevertheless, “the Supreme Court of Ohio has

recognized error, even in the absence of an objection at trial, when a verdict form fails
Adams App. No. 13CA960                                                                        3

to comply with R.C. 2945.75(A)(2).” Portsmouth v. Wrage, 4th Dist. Scioto No.

08CA3237, 2009-Ohio-3390, ¶ 42, citing State v. Pelfrey, 112 Ohio St.3d 422, 2007-

Ohio-256, 860 N.E.2d 735.

       {¶7}   R.C. 2945.75(A)(2) provides: “When the presence of one or more

additional elements makes an offense one of more serious degree: * * * A guilty verdict

shall state either the degree of the offense of which the offender is found guilty, or that

such additional element or elements are present. Otherwise, a guilty verdict constitutes

a finding of guilty of the least degree of the offense charged.” And “[p]ursuant to the

clear language of R.C. 2945.75, a verdict form signed by a jury must include either the

degree of the offense of which the defendant is convicted or a statement that an

aggravating element has been found to justify convicting a defendant of a greater

degree of a criminal offense.” Pelfrey at syllabus.

       {¶8}   “However, R.C. 2945.75(A)(2) and Pelfrey apply only to criminal offenses

with multiple degrees of seriousness. For example, in Pelfrey, the defendant was found

guilty of tampering with records in violation of R.C. 2913.42. Depending on the

seriousness of the conduct, tampering with records under R.C. 2913.42 may be a

misdemeanor of the first degree, a felony of the fifth degree, a felony of the fourth

degree, or a felony of the third degree. * * * The verdict form in Pelfrey did not list the

aggravating element (tampering with government records) or the degree of the offense

(a third degree felony pursuant to R.C. 2913.42(B)(4)). * * * As a result, the defendant

could ‘be convicted only of a misdemeanor offense, which is the least degree under

R.C. 2913.42(B) of the offense of tampering with records.’” State v. Norman, 4th Dist.

Ross Nos. 08CA3059, 08CA3066, 2009-Ohio-5458, ¶ 61, quoting Pelfrey at ¶ 13.
Adams App. No. 13CA960                                                                      4

       {¶9}   Here, Jones was convicted of illegal conveyance of weapons or prohibited

items onto the grounds of a detention facility or institution, in violation of R.C.

2921.36(A)(2). Jones argues that because R.C. 2921.36 “includes aggravating

elements that must be found before penalty enhancement” and “contains separate sub-

parts with distinct offense levels,” the statute is subject to the R.C. 2945.75(A)(2) and

Pelfrey. We agree the statute contains several distinct levels of offenses but we do not

agree Pelfrey requires the verdict form to identify an enhancing element or the degree

of defense.

       {¶10} R.C. 2921.36 states:

       (A) No person shall knowingly convey, or attempt to convey, onto the
       grounds of a detention facility or of an institution, office building, or other
       place that is under the control of the department of mental health and
       addiction services, the department of developmental disabilities, the
       department of youth services, or the department of rehabilitation and
       correction any of the following items:

       (1) Any deadly weapon or dangerous ordnance, as defined in section
       2923.11 of the Revised Code, or any part of or ammunition for use in such
       a deadly weapon or dangerous ordnance;

       (2) Any drug of abuse, as defined in section 3719.011 of the Revised
       Code;

       (3) Any intoxicating liquor, as defined in section 4301.01 of the Revised
       Code.

                                             ***

       (C) No person shall knowingly deliver, or attempt to deliver, to any person
       who is confined in a detention facility, to a child confined in a youth
       services facility, to a prisoner who is temporarily released from
       confinement for a work assignment, or to any patient in an institution
       under the control of the department of mental health and addiction
       services or the department of developmental disabilities any item listed in
       division (A)(1), (2), or (3) of this section.
Adams App. No. 13CA960                                                                  5

     (D) No person shall knowingly deliver, or attempt to deliver, cash to any
     person who is confined in a detention facility, to a child confined in a youth
     services facility, or to a prisoner who is temporarily released from
     confinement for a work assignment.

     (E) No person shall knowingly deliver, or attempt to deliver, to any person
     who is confined in a detention facility, to a child confined in a youth
     services facility, or to a prisoner who is temporarily released from
     confinement for a work assignment a cellular telephone, two-way radio, or
     other electronic communications device.

                                          ** *

     (G)

     (1) Whoever violates division (A)(1) of this section or commits a violation
     of division (C) of this section involving an item listed in division (A)(1) of
     this section is guilty of illegal conveyance of weapons onto the grounds of
     a specified governmental facility, a felony of the third degree. If the
     offender is an officer or employee of the department of rehabilitation and
     correction, the court shall impose a mandatory prison term.

     (2) Whoever violates division (A)(2) of this section or commits a violation
     of division (C) of this section involving any drug of abuse is guilty of illegal
     conveyance of drugs of abuse onto the grounds of a specified
     governmental facility, a felony of the third degree. If the offender is an
     officer or employee of the department of rehabilitation and correction or of
     the department of youth services, the court shall impose a mandatory
     prison term.

     (3) Whoever violates division (A)(3) of this section or commits a violation
     of division (C) of this section involving any intoxicating liquor is guilty of
     illegal conveyance of intoxicating liquor onto the grounds of a specified
     governmental facility, a misdemeanor of the second degree.

     (4) Whoever violates division (D) of this section is guilty of illegal
     conveyance of cash onto the grounds of a detention facility, a
     misdemeanor of the first degree. If the offender previously has been
     convicted of or pleaded guilty to a violation of division (D) of this section,
     illegal conveyance of cash onto the grounds of a detention facility is a
     felony of the fifth degree.

     (5) Whoever violates division (E) of this section is guilty of illegal
     conveyance of a communications device onto the grounds of a specified
     governmental facility, a misdemeanor of the first degree, or if the offender
Adams App. No. 13CA960                                                                           6

       previously has been convicted of or pleaded guilty to a violation of division
       (E) of this section, a felony of the fifth degree.

       {¶11} “The illegal conveyance statute found in R.C. 2921.36 is a statute in

which each division stands alone.” State v. Reynolds, 5th Dist. Richland No. 09-CA-13,

2009-Ohio-3998, ¶ 22. “Merely because there are different levels of offenses contained

within one statute does not mean that the statute is subject to the language of R.C.

2945.75.” Id. at ¶ 40, citing State v. Pelfrey, 112 Ohio St.3d 422, 2007-Ohio-256, 860

N.E.2d 735. The offense and penalty in our situation is controlled solely by R.C.

2921.36(A)(2) & (G)(2) respectively.

       {¶12} Here, the jury’s verdict form stated:

       WE THE JURY, FIND THE DEFENDANT: KATHY JONES Guilty OF:
       ILLEGAL CONVEYANCE OF WEAPONS OR PROHIBITED ITEMS
       ONTO THE GROUNDS OF A DETENTION FACILITY OR INSTITUTION
       IN VIOLATION OF R.C. SECTION 2921.36(A)(2).

Under R.C. 2921.36(G)(2), illegally conveying a drug of abuse onto the grounds of a

detention facility or institution in violation of R.C. 2921.36(A)(2), is a felony of the third

degree. It is not necessary to find an additional element present to elevate the crime to

a third-degree felony. Reynolds at ¶ 45. If the state had failed to prove any of the

elements in R.C. 2921.36(A)(2), Jones would have been acquitted, not convicted of a

lesser degree of illegal conveyance. See State v. Edwards, 9th Dist. Lorain No.

12CA010274, 2013-Ohio-3068, ¶ 35. Accordingly, R.C. 2945.75(A)(2) and Pelfrey are

inapplicable to the facts of this case, and the jury’s verdict form did not need to specify

the degree of the offense or the aggravating elements. See Reynolds at ¶ 21.

       {¶13} Jones further contends that the Supreme Court of Ohio’s decision in State

v. Sessler, 119 Ohio St.3d 9, 2008-Ohio-3180, 891 N.E.2d 318 (Sessler III), requires
Adams App. No. 13CA960                                                                        7

that we vacate her third-degree felony, and remand her case for resentencing for the

least serious degree of illegal conveyance under 2921.36, a second-degree

misdemeanor.

       {¶14} Following Pelfrey, the Supreme Court certified a conflict between State v.

Kepiro, 10th Dist. No. 06AP-1302, 2007-Ohio-4593 (Kepiro I) (Pelfry applies to the GSI

statute) and State v. Sessler, 3rd Dist. Crawford No. 3-06-23, 2007-Ohio-4931 (Sessler

I) (Pelfrey applies to the intimidation statute) to address whether “the holding in State v.

Pelfrey, 112 Ohio St.3d 422, 860 N.E.2d 735, [is] applicable to charging statutes that

contain separate sub-parts with distinct offense levels[.]” State v. Sessler, 116 Ohio

St.3d 1505, 2008-Ohio-381 (Sessler II). The Court answered the question affirmatively

and simply affirmed the court’s decision in Sessler I “on the authority of State v. Pelfrey

(citation omitted).” Sessler III at ¶ 1. However, the Court later declined to accept

Kepiro’s appeal for review. State v. Kepiro, 119 Ohio St.3d 1408, 2008-Ohio-3880, 891

N.E.2d 769 (Kepiro II).

       {¶15} However, Sessler I is distinguishable from the facts of this case. The

statute at issue in Sessler I “increased the punishment when the basic offense crime

was committed in a more serious manner through the presence of additional elements

or aggravating factors.” State v. Kepiro, 10th Dist. No. 09AP-19, 2009-Ohio-4654, ¶ 18

(Kepiro III). The defendant in Sessler was convicted of intimidation in violation of R.C.

2921.04(B). Sessler I at ¶ 4. The intimidation statute states:


       A) No person shall knowingly attempt to intimidate or hinder the victim of a
       crime or delinquent act in the filing or prosecution of criminal charges or a
       delinquent child action or proceeding, and no person shall knowingly
       attempt to intimidate a witness to a criminal or delinquent act by reason of
       the person being a witness to that act.
Adams App. No. 13CA960                                                                      8

       (B) No person, knowingly and by force or by unlawful threat of harm to any
       person or property or by unlawful threat to commit any offense or calumny
       against any person, shall attempt to influence, intimidate, or hinder any of
       the following persons:

       (1) The victim of a crime or delinquent act in the filing or prosecution of
       criminal charges or a delinquent child action or proceeding;

       (2) A witness to a criminal or delinquent act by reason of the person being
       a witness to that act;

       (3) An attorney by reason of the attorney's involvement in any criminal or
       delinquent child action or proceeding.

                                            ***

       (D) Whoever violates this section is guilty of intimidation of an attorney,
       victim, or witness in a criminal case. A violation of division (A) of this
       section is a misdemeanor of the first degree. A violation of division (B) of
       this section is a felony of the third degree.

       {¶16} The court found Sessler guilty of the felony offense, even though the

verdict form did not state the degree of the offense, the statutory section upon which the

jury found him guilty, or refer to the use of force or threat of harm. Sessler I at ¶ 13.

Under Pelfrey, the court found that Sessler could only be found guilty of the least

offense, a first-degree misdemeanor under R.C. 2921.04(A), because the form did “not

permit a determination as to which degree of offense Sessler [was] guilty of committing.”

Id. See also, State v. Gregory, 3rd Dist. Hardin No. 6-12-02, 2013-Ohio-853, ¶ 24

(finding that a verdict form’s reference in the caption to the statutory section of the

charged offense does not satisfy R.C. 29445.75(A)(2)).

       {¶17} Here, the jury found Jones guilty of illegal conveyance in violation of R.C.

2921.36(A)(2). Under R.C. 2921.36(G)(2), a violation of subsection (A)(2) can only

result in a third-degree felony conviction. There are no aggravating elements necessary

to enhance the penalty. As the court in Kepiro I and III indicated, the statutes in
Adams App. No. 13CA960                                                                        9

Sessler are distinctly different than the statutes at issue in Kepiro and here. The illegal

conveyance statute creates several separate types of prohibited conduct with each type

constituting a separate offense bearing a separate penalty. There are no additional

elements or attendant circumstances that change or enhance the penalties for each

individual offense. See Kepiro III at ¶s 15-17. The statute in Sessler contains an

additional document that alters the penalty of the basis offense. Id at ¶ 19. That is not

the case here.

       {¶18} Nor are we confronted with a situation and statute like those in State v.

McDonald, ---- Ohio St.3d ----, 2013-Ohio-5042. The statute prohibiting the failure to

comply with an order or signal of a police officer, R.C. 2921.331, contains two separate

violations in separate subsections of the statute, one a misdemeanor and one a felony.

The jury’s verdict form was sufficient only to charge the misdemeanor version even

though it contained some enhancing language from the felony version. Because the

verdict form did not contain all the elements necessary for the felony version, R.C.

2945.75(A)(2) required a conviction for the least degree of the offense, i.e. a

misdemeanor. No similar problem exists here.

                                    IV. CONCLUSION

       {¶19} Therefore, Sessler and Pelfrey are inapplicable and the jury’s verdict form

was sufficient to convict Jones of a third-degree felony. Accordingly, we overrule her

sole assignment of error and affirm her conviction.

                                                                 JUDGMENT AFFIRMED.
Adams App. No. 13CA960                                                                      10

                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Adams
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Hoover, J.: Concur in Judgment and Opinion.


                                            For the Court


                                            BY: ________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.